Citation Nr: 1809518	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 375	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for a nerve disorder of the right leg.

4. Entitlement to service connection for hypertension.

5. Entitlement to an initial evaluation in excess of 70 percent for PTSD.

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1980 to July 1980 and active military service from September 1990 to August 1991, with additional duty in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran, his spouse, and his daughter testified before the Board at an April 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for sleep apnea, diabetes mellitus, hypertension, and nerve disorder of the right leg, an increased initial evaluation for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2007 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran was notified of his appellate rights, but did not complete an appeal of this decision or submit new and material evidence within one year of the rating decision.

2. Evidence received since the November 2007 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The November 2007 rating decision which denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105(c) (2012).

2. Evidence received since the November 2007 rating decision in connection with Veteran's claim of entitlement to service connection for sleep apnea is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Solely with respect to the application to reopen a previously disallowed claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis

The RO denied the appellant's claim of service connection for sleep apnea by a November 2007 rating decision, based on a finding that the Veteran's disability was not related to his period(s) of active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the November 2007 rating decision is final.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2007 rating decision includes lay statements and testimony before the Board in which the Veteran stated that his fellow service members complained of his loud snoring during service.  In addition, his spouse testified that she witnessed him not breathing during sleep shortly after his return from active service.  This testimony was not before VA at the time of the November 2007 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by triggering VA's duty to obtain a VA examination.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for sleep apnea must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

During the course of the instant appeal, the Veteran's claims folder was scanned into the Veterans Benefits Management System (VBMS), creating a "virtual" claims file.  There are also records in Virtual VA electronic file.  These two files are hereafter referred to as the Veteran's "virtual file".  A review of this virtual file reveals that a significant number of records were not properly scanned into the virtual file.  For example, Army National Guard medical treatment records from February 1980 to April 1988, reviewed by the AOJ in the November 2007 rating decision, are not found within the virtual file.  In addition, other than a minimal number of records, service treatment records from September 1990 through November 1997, reviewed by the AOJ in the November 2011 rating decision and January 2014 statement of the case (SOC) are absent.  Further, an SOC addressing the Veteran's increased initial evaluation and TDIU claims, noted by the certification worksheet (VA Form 8) to have been issued in January 2014, is not associated with the virtual file.  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

In addition, VA examinations are necessary with respect to each of the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4) (2017).  With regards to hypertension and diabetes mellitus, the Veteran and his spouse testified that he experienced symptoms of high blood pressure and high levels of blood sugar during his period of active service.  Further, as noted above, the Veteran testified that he snored heavily during service, and his spouse testified that she witnessed him stop breathing during sleep shortly after his return from service, thus providing an indication of an etiological link between his current sleep apnea and active service.  Finally, while the Veteran has testified that he experienced numbness of the right leg during his period of service in Southwest Asia, there is insufficient evidence as to whether the Veteran has been diagnosed with a chronic disability manifest by such symptomatology or, in the alternative, whether such symptoms are signs of an undiagnosed illness.  See generally 38 C.F.R. § 3.317 (2017).

In addition, the Veteran was last provided a VA examination to evaluate the severity of his PTSD in June 2012, a period of over 5 years.  In light of this lengthy period of time, a new VA examination is required to address the current severity of the Veteran's service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Furthermore, comprehensive VA treatment records have not been fully associated with the claims file.  Specifically, other than scattered records provided by the Veteran or in association with his claim for Social Security Administration (SSA) disability benefits, VA records dated prior to May 2011 and after November 2015 have not been associated with the virtual file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, the Veteran's claim for entitlement to TDIU is impacted by the outcome of the appeals remanded herein; therefore, the Board must also remand the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files.  The AOJ must specifically document efforts to locate and scan the Veteran's service treatment records (reviewed by the AOJ in the November 2007 and November 2011 rating decisions) and SOC addressing the claims for an increased evaluation for PTSD and TDIU. 

2. Obtain and associate with the virtual file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to May 2011 and from November 2015 to the present must be obtained.  Efforts to obtain these records must be documented in the claims file and continue until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.

Each of the above instructions must be fully completed before taking the following actions.

It is noted that multiple examinations are requested below.  It may be that one examiner may be able to conduct more than one of the examinations.  That the matters are set out in separate paragraphs does not mean that separate examinations are needed where it is medically feasible for a single examiner to address several of the requests below.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed nerve disorder of the right leg.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following an examination of the Veteran and review of the claims file, the examiner should address the following:

a. Does the Veteran experience a diagnosed chronic disability resulting in symptoms of numbness of the right leg?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to his period(s) of active service.  In offering this opinion, the examiner must address the Veteran's assertion of experiencing numbness of the right leg while on active duty.

c. If the Veteran's symptomatology cannot be attributed to a known clinical diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that these symptoms are due to an undiagnosed or medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Persian Gulf War?  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the appropriate rating criteria.

The examiner must provide a complete rationale for any opinion expressed.  It is noted that the Veteran is competent to attest to maters of which he has firsthand knowledge, including observable symptomatology such as numbness.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should fully explain this basis.

4. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed diabetes mellitus.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following an examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus had its onset or is otherwise etiologically related to his period(s) of active service.  In offering this opinion, the examiner must address the lay testimony of record that the Veteran experienced high blood sugar (pre-diabetes) during his latest period of active service.

The examiner must provide a complete rationale for any opinion expressed.   

5. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following an examination of the Veteran and review of the claims file, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension had its onset or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must address the lay testimony of record that the Veteran experienced high blood pressure during his latest period of active service.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension is either (1) caused by (proximately due to) or (2) aggravated (chronically worsened beyond normal progression) by his service-connected PTSD?

The examiner must provide a complete rationale for any opinion expressed.

6. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following an examination of the Veteran and review of the claims file, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea had its onset or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must address the lay testimony of record that the Veteran snored loudly during his latest period of active service, and shortly after separation from service, his spouse witnessed periods during which he stopped breathing while sleeping.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea is either (1) caused by (proximately due to) or (2) aggravated (chronically worsened beyond normal progression) by his service-connected PTSD?

The examiner must provide a complete rationale for any opinion expressed.  It is noted that the Veteran and his spouse are competent to attest to maters of which he has firsthand knowledge, including observable symptomatology such as snoring and not breathing while sleeping.  If there is any basis to support or doubt the history provided by the Veteran and/or his spouse, the examiner should fully explain this basis.

7. Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, the VBMS file, and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's service-connected PTSD, including the specific effects of PTSD on his occupational and social functioning.  A complete rationale for any opinions expressed must be provided.

8. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


